Robinson, J.
(concurring specially). I concur in the opinion as ■written by Mr. Justice Bronson; and, also, I do hold that the ten-year limitation statute under which defendant claims title, is void. The ten-year statute is chapter 158, Laws of 1899. Its title is: “An Act Relating to Titles to Real Property.” That is no title at all. It is the same as an act relating to the Civil Code; or an act relating to the' Criminal Code; or an act relating to personal property. It is a mere blind and it in no manner indicates that the purpose of the act was to fix a limitation of ten years in which an action may be commenced to recover real property. The act does not give to the owner of real property a day, nor a minute to commence an action after it takes effect; and if it was void when passed, it is still void as to an action commenced years after its passage. If it was void as to an action commenced on the 1st day of July after its passage, it is still void, because time does not make it valid. The decision of the court in Power v. Kitching, 10 N. D. 254, 88 Am. St. Rep. 691, 86 N. W. 737, is clearly wrong and it should be expressly overruled.